Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 

Allowable Subject Matter
Claims 23-25, 27-28, 30, 33-34,  37, 45-46, 48 and 51-58 are allowed.
Independent claims 23, 33, 53 and 56 require encoding and decoding including identifying a collocated picture for a current slice of video which includes a current block and a neighboring block, determining a picture order count (POC) difference between the reference picture of the neighboring block and the collocated picture, determining a temporal motion vector for obtaining a sub-block in the collocated picture based on whether the POC difference indicates that the reference picture used by the neighboring block  is the collocated picture, and using a default temporal motion vector if the reference picture of the collocated block is not the collocated picture, obtaining the collocated sub-block in the collocated picture using the temporal MV and decoding the current block using the obtained sub-block. 
The closest prior arts are Takehara, Jang and Chien et al (20180084260). Takehara teaches determining a collocated, or reference, picture for a current block, determining if a neighboring block has a temporal motion vector that references the collocated picture, and if so using the temporal motion vector to obtain a block from the collocated picture to use in encoding or decoding the current block, and not using the temporal motion vector from the neighboring block if it references a picture other than the collocated picture. Takehara further discloses that a default motion vector may be used as a temporal motion vector. Jang teaches using temporal motion vector process in conjunction with sub-blocks. Chien discloses that reference pictures, including a collocated reference picture, may be identified using POCs and using motion information of a neighboring block if the reference picture, identified by a POC, matches the POC of a collocated picture (Chien par. 169 note determining if a neighboring block has motion vectors with respect to the collocated picture, also note par. 35 for identifying reference pictures using POC values). However, none of the prior arts suggest using a POC difference to determine if the reference picture of the neighboring block is the same as the collocated reference picture for the current block and selecting a temporal motion vector for identifying a collocated sub-block as required by the independent claims. 
Claims 24-25, 27-28, 30, 34,  37, 45-46, 48 and 51-52, 54-55 and 57-58 depend from claims 23, 33, 53 and 56 respectively and are allowed for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180070100 A1	Chen, Yi-Wen et al.
US 20170332099 A1	Lee, Sungwon et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423